United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 17, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-61069
                          Summary Calendar


AMADOU BAMBA CISSE

                     Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                     Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A72-415-208
                        --------------------

Before KING, Chief Judge, and DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

     Amadou Bamba Cisse, a native and citizen of Senegal, has

petitioned for review of the decision of the Board of Immigration

Appeals (“BIA”) dismissing without opinion his appeal from the

decision of the immigration judge (“IJ”) denying Cisse’s

application for asylum and for withholding of deportation.         Cisse

contends that the BIA’s summary affirmance procedures do not

provide a basis for judicial review.   This issue is foreclosed by

Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 02-61069
                                  -2-

     Cisse contends that his asylum application should have been

granted.    He argues that his fear of persecution was reasonable

because he had opposed the Senegalese government and because the

government knew of his opposition.    Because the BIA adopted the

IJ’s decision without opinion, this court must review the IJ’s

decision.   Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

This court will uphold the IJ’s determination that Cisse is not

eligible for asylum if it is supported by substantial evidence.

Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002).

The substantial evidence standard requires only that the IJ’s

“conclusion be based upon the evidence presented and be

substantially reasonable.”    Id. (internal quotation marks and

citation omitted).   To reverse the IJ’s determination that Cisse

is not eligible for asylum, “the evidence must compel a

reasonable fact-finder to conclude that [he] suffered past

persecution or has a well-founded fear of future persecution

because of a protected ground.”    Girma v. INS, 283 F.3d 664, 669

(5th Cir. 2002).   The BIA has the discretion to determine whether

the evidence presented is sufficient to warrant a grant of asylum

in a particular case.    See id.; see also 8 U.S.C. § 1158(b)(1).

     After careful review of the briefs and the administrative

record, we conclude that the IJ’s finding that Cisse’s testimony

was not credible because of inconsistencies between Cisse’s two

asylum applications is supported by substantial evidence.    The

IJ’s conclusion that Cisse had failed to make an adequate showing
                            No. 02-61069
                                 -3-

of past persecution and of fear of future persecution is also

supported by substantial evidence.

     Cisse contends that the BIA should not have cut three months

from the voluntary departure period.    This court lacks

jurisdiction to review claims for discretionary relief, including

claims regarding voluntary departure.      Eyoum v. INS, 125 F.3d

889, 891 (5th Cir. 1997).

     PETITION DENIED.